— Judgment unanimously affirmed. Memorandum: Relator is presently serving a term of 40 years to life imposed upon him by Supreme Court of Kings County on April 29, 1964 following a jury verdict finding him guilty of murder, first degree. Relator claims that since he was 15 years old at the time of the commission of the crime the case should have been brought originally in Family Court, at least until the return of the indictment. Article 6 (§ 13, par [b]) of the New York Constitution sets forth certain classes of actions which shall originate in the Family Court. Murder is not within the enumerated classes. Further, section 715 of the Family Court Act (repealed L 1967, ch 680, § 87 eff Sept. 1, 1967) provided that an act committed by a person 15 years old which, if done by an adult, would be a crime punishable by death or life imprisonment, "shall not originate in the family court, which does not have jurisdiction over any such proceeding”, but may be transferred there by Supreme Court which does have jurisdiction. Relator made an application to Supreme Court for such a transfer in June, 1963 following a December, 1962 murder indictment and after a hearing on this issue held July 9, 1963 Supreme Court denied the motion for transfer and retained jurisdiction. No appeal was taken from this determination. We see no merit to relator’s contention and, therefore, affirm the judgment. (Appeal from judgment of Cayuga County Court, dismissing writ of habeas corpus.) Present — Moule, J. P., Cardamone, Mahoney, Goldman and Witmer, JJ.